

Exhibit 10.2


TARGET LOGISTICS, INC.
2005 STOCK OPTION PLAN


1. PURPOSE.


The purpose of the 2005 Stock Option Plan of Target Logistics, Inc. (the “Plan”)
is to promote the financial interests of Target Logistics, Inc. (the “Company”),
including its growth and performance, by encouraging directors, officers and
employees of and consultants to the Company and its subsidiaries to acquire an
ownership position in the Company, enhancing the ability of the Company and its
subsidiaries to attract and retain employees of outstanding ability, and
providing directors, employees and consultants with a way to acquire or increase
their proprietary interest in the Company’s success.


2. SHARES SUBJECT TO THE PLAN.
 
Subject to adjustment as provided in Section 13 hereof, up to 1,500,000 of
shares of common stock, par value $.01 per share, of the Company (the “Shares”)
shall be available for the grant of options under the Plan. The Shares issued
under the Plan may be authorized and unissued Shares or treasury Shares, as the
Company may from time to time determine. The Company shall reserve and keep
available such number of Shares as will satisfy the requirements of all
outstanding options granted under the Plan. Shares subject to an option that
expires unexercised, that is forfeited, terminated or canceled, in whole or in
part, or is paid in cash in lieu of Shares, shall thereafter again be available
for grant under the Plan, provided that if such option was granted to an officer
or director subject to the provisions of Section 16(b) of the Securities
Exchange Act of 1934 (the ”Exchange Act”) who received benefits of ownership of
such Shares for purposes of Section 16(b) of the Exchange Act, such Shares shall
not thereafter be available for grant under the Plan to officers or directors
except in accordance with the provisions of Section 16(b) of the Exchange Act.
 
3. ADMINISTRATION.
 
The Plan shall be administered by the Stock Option Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”) or, if the Board does not
create the Committee, by the Board which shall function as the Committee. A
majority of the Committee shall constitute a quorum, and the acts of a majority
shall be the acts of the Committee.


Subject to the provisions of the Plan, the Committee shall (i) from time to time
select directors, officers and employees of and consultants to the Company and
its subsidiaries who will participate in the Plan (the “Participants”),
determine the type of options to be granted to Participants, determine the
Shares subject to option, and (ii) have the authority to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan,
determine the terms and provisions of any agreements entered into hereunder, and
make all other determinations necessary or advisable for the administration of
the Plan. The Committee may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any option in the manner and to the extent
it shall deem desirable to carry it into effect. The determinations of the
Committee in the administration of the Plan, as described herein, shall be
final and conclusive.


4. ELIGIBILITY.


All directors, officers and employees of the Company and its subsidiaries and,
subject to the following sentence, consultants to the Company and its
subsidiaries, all as determined by the Committee, are eligible to be
Participants in the Plan. As used herein, an eligible Participant which is a
“consultant” means any consultant or adviser to the Company and its subsidiaries
if: (i) the consultant or adviser renders bona fide services to the Company or
any subsidiary of the Company; (ii) the services rendered by the consultant or
adviser are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) the consultant or
adviser is a natural person who has contracted directly with the Company or any
subsidiary of the Company to render such services.


5. OPTIONS; EXERCISE PRICE.


Options under the Plan may consist of either incentive stock options within the
meaning of Section 422 of the Internal Revenue Code or non-qualified stock
options.


 
- i -

--------------------------------------------------------------------------------

 
 
The Committee shall establish the option price at the time each stock option is
granted; provided, however, that with respect to incentive stock options, the
option exercise price shall not be less than 100% of the fair market value of
the Shares on the date of grant, and, if the optionee, at the time the option is
granted, owns Shares possessing more than 10% of the total voting power of stock
of the Company, the option exercise price shall be 110% of the fair market value
of the Shares on the date of grant.


6. EXERCISE OF OPTIONS.


Except as herein provided, options shall be exercisable for such period as
specified by the Committee. In no event may options be exercisable until at
least six months following the date of grant. In no event may options be
exercisable more than 10 years after their date of grant or, in the case of an
incentive stock option granted to an optionee who, at the time the option is
granted, owns stock possessing more than 10% of the total voting power of stock
of the Company, more than five years after the date of grant. The option price
of each Share as to which a stock option is exercised shall be paid in full at
the time of such exercise. Such payment shall be made in cash, by tender of
Shares owned by the Participant valued at fair market value as of the date of
exercise and in such other consideration as the Committee deems appropriate, or
by a combination of cash, Shares and such other consideration. To exercise the
option, the optionee or his successor shall give written notice to the Company’s
Chief Financial Officer at the Company’s principal office, setting forth the
number of Shares being purchased and the date of exercise of the option, which
date shall be at least five days after the giving of such notice unless
otherwise agreed to by the Committee and the optionee. Such notice shall be
accompanied by full payment of the option exercise price for Shares being
purchased and a written statement that the Shares are purchased for investment
and not with a view toward distribution. However, this statement shall not be
required in the event the Shares subject to the option are registered with the
Securities and Exchange Commission. If the option is exercised by the successor
of the optionee, following his death, proof shall be submitted, satisfactory to
the Committee, of the right of the successor to exercise the option. Shares
issued pursuant to this Plan which have not been registered with the Securities
and Exchange Commission shall be appropriately legended. No Shares shall be
issued pursuant to the Plan until full payment for such Shares has been made.
The optionee shall have no rights as a shareholder with respect to optioned
Shares until the date of exercise of the option with respect to such Shares. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to such date of exercise, except as otherwise provided
herein. The Company shall not be required to transfer or deliver any
certificates for Shares purchased upon any exercise of any option until after
compliance with all then applicable requirements of law. Any fraction of a Share
required to satisfy such obligation shall be disregarded and the amount due
shall instead be paid in cash to the Participant.


7. OPTION AGREEMENTS.


The granting of an option shall take place only when a written Option Agreement
substantially in the form of Exhibit A hereto is executed by the Company and the
optionee and delivered to the optionee. All options under this Plan shall be
evidenced by such written Option Agreement between the Company and the optionee.
Such Option Agreement shall contain such further terms and conditions, not
inconsistent with the foregoing, related to the grant or the time or times of
exercise of options as the Committee shall prescribe.


8. WITHHOLDING.


The Company shall have the right to deduct from any payment to be made pursuant
to the Plan, or to require prior to the issuance or delivery of any Shares or
the payment of cash under the Plan, any taxes required by law to be withheld
therefrom. The Committee, in its sole discretion, may permit a Participant to
elect to satisfy such withholding obligation by having the Company retain the
number of Shares the fair market value of which equals the mount required to be
withheld.


9. NONTRANSFERABILITY.


No option shall be assignable or transferable, and no right or interest of any
Participant shall be subject to any lien, obligation or liability of the
Participant, except by will or the laws of descent and distribution.


10. NO RIGHT TO EMPLOYMENT.


 
- ii -

--------------------------------------------------------------------------------

 
 
No person shall have any claim or right to be granted an option, and the grant
of an option shall not be construed as giving a Participant the right to be
retained in the employ or as a director of the Company or its subsidiaries.
Further, the Company and its subsidiaries expressly reserve the right at any
time to dismiss a Participant free from any liability, or any claim under the
Plan, except as provided herein or in any agreement entered into hereunder.


11. TERMINATION OF RIGHTS; DEATH.


All unexercised or unexpired options granted or awarded under this Plan will
terminate, be forfeited and will lapse immediately if such Participant’s
employment or relationship with the Company and its subsidiaries is terminated
for any reason, unless the Committee permits the exercise of such options for a
period not to exceed 90 days after the date of such termination. If a
Participant’s employment or relationship with the Company is terminated by
reason of his death, such Participant’s personal representatives, estate or
heirs (as the case may be) may exercise, subject to any restrictions imposed by
the Committee at the time of the grant, any option which was exercisable by the
Participant as of the date of his death for a period of 180 days after the date
of the Participant’s death.


12 REGISTRATION.


If the Company shall be advised by its counsel that any Shares deliverable upon
any exercise of an option are required to be registered under the Securities Act
of 1933, or that the consent of any other authority is required for the issuance
of such Shares, the Company may effect registration or obtain such consent, and
delivery of Shares by the Company may be deferred until registration is effected
or such consent is obtained.


13 ADJUSTMENT OF AND CHANGES IN SHARES.


In the event of any change in the outstanding Shares by reason of any Share
dividend or split, recapitalization, merger, consolidation, spinoff, combination
or exchange of Shares or other corporate change, or any distributions to
shareholders other than regular cash dividends, the Committee may make such
substitution or adjustment, if any, as it deems to be equitable, as to the
exercise price, number or kind of Shares or other securities issued or reserved
for issuance pursuant to the Plan and to outstanding options.


14. AMENDMENT.


The Board of Directors may amend or terminate the Plan or any portion thereof at
any time, provided that no amendment shall be made without shareholder approval
if such approval is necessary in order for the Plan to continue to comply with
Rule 16b-3 under the Exchange Act.


15. COMPLIANCE WITH EXCHANGE ACT.


With respect to persons subject to Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successors under the Exchange Act. To the extent any provision of
the Plan or action by the Committee fails to comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Committee.


16. EFFECTIVE DATE.


The Plan has been adopted by the Board of Directors of the Company and, upon
approval of the Shareholders of the Company, shall be effective as of September
6, 2005. Unless extended or earlier terminated by the Board of Directors, the
Plan shall continue in effect until, and shall terminate on, the tenth
anniversary of the effective date of the Plan. Unless so extended, no additional
options may be granted on or after the tenth anniversary of the effective date
of the Plan.

 
 
- iii -

--------------------------------------------------------------------------------

 


Exhibit A 


TARGET LOGISTICS, INC.
2005 STOCK OPTION PLAN
STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT is made this ________________, 200__, by and between
TARGET LOGISTICS, INC., a Delaware corporation (the “Company”), and
_____________________________ (the “Optionee”).


WHEREAS, the Board of Directors of the Company considers it desirable and in the
Company’s interest that the Optionee be given an opportunity to purchase its
shares of common stock, par value $.01 per share (the “Shares”), pursuant to the
terms and conditions of the Company’s 2005 Stock Option Plan (the “Plan”) to
provide an incentive for the Optionee and to promote the interests of the
Company.


NOW, THEREFORE, it is agreed as follows:


1. Incorporation of the Terms of the Plan. This Stock Option Agreement is
subject to all of the terms and conditions of the Plan, and the terms of the
Plan are hereby incorporated herein by reference and made a part hereof.


2. Grant of Option. The Company hereby grants to Optionee an option to purchase
from the Company ________ Shares (“Option Shares”) at the exercise price per
Share set forth below. Subject to earlier expiration or termination of the
option granted hereunder, this option shall expire on the 10th anniversary of
the date hereof.


3. Period of Exercise of Option. The Optionee shall be entitled to exercise the
option granted hereunder to purchase Option Shares as follows:


Exercise Date  No. of Shares  Exercise Price per Share




in each case, together with the number of Option Shares which Optionee was
theretofore entitled to purchase.


4. Additional Exercise Periods. In the event of the death of the Optionee, or if
the Optionee’s employment or relationship with the Company or its subsidiaries
is terminated for any reason, the option granted hereunder may be exercised as
set forth in the Plan.


5. Method of Exercise. In order to exercise the options granted hereunder,
Optionee must give written notice to the Chief Financial Officer of the Company
at the Company’s principal place of business, accompanied by full payment of the
exercise price for the Option Shares being purchased, in accordance with the
terms and provisions of the Plan.


6. Manner of Payment. An Optionee may pay the option price for Shares purchased
upon exercise of the option as set forth in the Plan.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal, intending this to be a sealed instrument, as of the date first above
written.


WITNESS/ATTEST:      TARGET LOGISTICS, INC.




_______________________        By: _______________________(SEAL)
 
                OPTIONEE




_______________________    _____________________________(SEAL)
 
 
 
- iv -

--------------------------------------------------------------------------------

 